IJ'l./11/:i;V.!1   ru:;JJtl\1.                                                                             ti1JOUUOO~
                   Case 7:21-mj-01064-UA Document 6 Filed 02/11/21 Page 1 of 1


             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF Nl:W YORK
                     --·---·------------)(
               UNITED STATES OF .AMERICA,                                       CONSENT TO PROCEED BY ,YIDEO OR
                                                                                TELE CONF~fNCE
                                      •against~
                                                                                  2l•MJ-01064
             TEVIN JOHNSON,
                                 Defendant(.sJ.
             ·-~-....._____,._______________    x

             Defendant TEVIN JOHNSON hereby voluntarily consents to participate in the following
             proceeding via _ vldeoeonferenc:lng or ..2L teleconferencing:

             X.        Initial Appearance Before a Judicial Officer

                       Arraignment (Note: If on Felony Information, Defendant Must Sign Sel)&rate Waiver of
                       Indictment Form)

                       Ball/Detention Hearing

                       Conference Before a Judicial Officer




             Defendant's Signature
                                                                        ~,~
                                                                      Defendant's Counsel's Signature
             (Judge may obtain verbal consent on
             Record and Sign for Defendant)

              TEVIN JOHNWN                                            DEVEFIAUX L, CANNICK
              Print Defendant's Name                                  Print Counsel's Name


              This proceeding was conducted by reliable video or telephone conferencing technology.

             ,2).-ll~1                                                      ~L¼I'Jc:~
              Date                                                    ,;i      144@iffiJ,5, Magistrate Judge
